713 So.2d 1127 (1998)
Derick HOSKINS, Appellant,
v.
The STATE of Florida, Appellee.
No. 98-1396.
District Court of Appeal of Florida, Third District.
July 29, 1998.
Derick Hoskins, in proper person.
Robert A. Butterworth, Attorney General, and Lara J. Edelstein, Assistant Attorney General, for appellee.
Before COPE, GERSTEN and SHEVIN, JJ.
PER CURIAM.
Derick Hoskins appeals an order denying his motion for postconviction relief. He contends that he was erroneously advised by counsel that he would only be required to serve sixty-five percent of his sentence, whereas in reality he will have to serve eighty-five percent of his sentence. The trial *1128 court denied his postconviction motion to withdraw his plea, and defendant-appellant has appealed.
The trial court was entirely correct. At the plea colloquy Judge Platzer asked the following questions and received the following answers:
THE COURT: Has anybody made any representation to you as to how much time you will actually serve in the state penitentiary under your sentence?
THE DEFENDANT: No.
THE COURT: So you understand that you may very well serve each and every day of your ten-year sentence?
THE DEFENDANT: Yes.
The plea colloquy thus conclusively refutes defendant's claim.
As stated by the Florida Supreme Court, "A defendant who is informed by the court during the plea colloquy that he may have to serve every day of a ten-year sentence could hardly reasonably rely on counsel's advice to the contrary." State v. Leroux, 689 So.2d 235, 238 (Fla.1996); see also Resta v. State, 698 So.2d 378, 379 (Fla. 3d DCA), review denied, 703 So.2d 477 (Fla.1997).
Affirmed.